Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase “can be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention See MPEP § 2173.05(d). 
Regarding Claims 2, 4-5, and 8, these claims are rejected due to their dependency from claim 1.
Regarding Claim 3, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention See MPEP § 2173.05(d). Additionally, the phrase “can be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention See MPEP § 2173.05(d).
Regarding Claim 6, line 3, “reliable guidance”, the metes and bounds of this limitation are unclear. 
Regarding Claim 7, the phrase “can be” renders the claim indefinite because renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention See MPEP § 2173.05(d). 
Regarding Claim 9, the phrase “can be” renders the claim indefinite because renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention See MPEP § 2173.05(d). 
Regarding Claims 10-16, 18, 21, 23, and 24, these are rejected due to their dependencies on claim 9
Regarding Claim 17, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention See MPEP § 2173.05(d). Additionally, the phrase “can be” renders the claim indefinite because it is 
Regarding Claim 19, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention See MPEP § 2173.05(d). 
Regarding claim 20, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention See MPEP § 2173.05(d). 
Regarding claim 22, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention See MPEP § 2173.05(d). 
Regarding claim 25, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention See MPEP § 2173.05(d). 
Regarding claim 26, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention See MPEP § 2173.05(d). 
Regarding claim 27, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention See MPEP § 2173.05(d). 
Regarding Claim 28, it appears that the applicant is incorporating the structure of claim 1 into the method claim and will be examined as such. All mentions of “a” should be changed to “the”. Additionally, the phrase “can be” renders the claim indefinite because renders the claim 
Regarding Claim 29, this is rejected due to its dependency from claim 28
Regarding Claim 30, the phrase “can be” renders the claim indefinite because renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention See MPEP § 2173.05(d). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feige EP 1522657 A2 (Please note: see machine translation for matching paragraph reference numbers).
Regarding Claim 1, Feige teaches: A handle (Fig 3)  for a motor vehicle, with a mounting carrier (2), which can be fastened on the inside of a door (62) of the motor vehicle, a grip lever (4), which can be arranged on the outside of the door (Fig 13, grip 4 is outside of door 62) of the motor vehicle and which is fastened to the mounting carrier (P0035 L3-4), an activation element (5) which is arranged movably on the mounting carrier (P0033 L1), wherein the mounting carrier has a control element (1) which is movable between a retaining position (Fig 5, M) and a 
Regarding Claim 2, Feige teaches: The handle according to claim 1, wherein the control element has an actuator (13) wherein, upon actuation of the actuator, a movement of the control element is effected from the retaining position into the securing position and/or vice versa (Fig 5 M position to Fig 6 A position shows the movement of the control element from retaining position to securing position when the actuator is actuated.)
Regarding Claim 3, Feige teaches: The handle according to claim 2, wherein the actuator is located at least partially on the outside of the mounting carrier (See Fig 5, actuator 13 is on the outside of the mounting carrier), in particular that the actuator can be operated manually.
Regarding Claim 5, Feige teaches: The handle according to claim 1, wherein the mounting carrier is designed with a cavity (See Fig 2 inner portion of mounting carrier 2 that control element 1 resides in) in 3which the control element is inserted, wherein the cavity is designed so that the control element is movable within the cavity between the retaining position and the securing position (See Fig 5 M to Fig 6 A, control element 1 moves between the two positions within the cavity).
Regarding Claim 6, Feige teaches: The handle according to claim 1, wherein the control element has a rib (Fig 1, prongs projecting from bottom of cutout that 12 is formed on, on left and right sides of control element 1, that engage with guides 21) on at least one of its sides, whereby a reliable guidance is effected during the movement of the control element on the mounting carrier (P0032; as seen in Fig 1, ribs engage guides 21).
Regarding Claim 7, Feige teaches: The handle according to claim 1, wherein the control element is arranged within the mounting carrier in such a way that the control element can be moved linearly between the retaining position and the securing position (Comparing Fig 5 M to Fig 6 A, the control element 1 moves linearly in the vertical direction between the retaining position and the securing position.
Regarding Claim 8, Feige teaches: The handle according to claim 1, wherein the control element has a retaining region (11) which, in the retaining position of the control element, engages a contact surface (51) of the activation element (See Fig 5 M). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Feige EP 1522657 A2.
Regarding Claim 28, Feige does not explicitly teach:  A method for mounting a handle.
Allowable Subject Matter
Claims 4, 29-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4, none of the prior art discloses or renders obvious a vehicle handle having the combination of features recited in claim 4. The closest prior art of record, Feige, EP 1522657 A2, teaches a vehicle handle having much of the claimed structure but fails to teach the actuator of the control member being a screw element that acts on the mounting carrier and the control element.
Regarding Claim 29, none of the prior art discloses or renders obvious a vehicle handle having the combination of features recited in claim 9. The closest prior art of record, Feige, EP 1522657 A2, teaches a vehicle handle having much of the claimed structure but fails to teach a closing cylinder unit that is in operative connection with the control element.
Regarding Claim 30, none of the prior art discloses or renders obvious a vehicle handle having the combination of features recited in claim 9. The closest prior art of record, Feige, EP 1522657 A2, teaches a vehicle handle having much of the claimed structure but fails to teach the control element being in operative connection with a securing element.
Claims 9-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 9, none of the prior art discloses or renders obvious a vehicle handle having the combination of features recited in claim 9. The closest prior art of record, Feige, EP 1522657 A2, teaches a vehicle handle having much of the claimed structure but fails to teach the control element in operative connection with a securing element.
Regarding Claims 10-27, these are objected to due to their dependencies from claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675